Citation Nr: 0530079	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for depression and 
nervous breakdown.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for myocardial 
infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
March 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

These issues were previously remanded by the Board for 
additional development in an action dated in October 2004.  


REMAND

At an April 2004 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had been admitted to a 
hospital in Chicago, Illinois following an attempted suicide 
shortly after his discharge from active duty.  The veteran 
could not remember the name of the hospital, and so no 
attempt could be made to obtain any records which might have 
shown a diagnosis of a mental disorder within the one-year 
presumptive period following military service.  See 39 C.F.R. 
§§ 3.307, 3.309 (2005).  After the veteran's file was 
returned to the Board following remand, a handwritten note 
was received from the veteran in which he recalled that he 
had been admitted to Chicago's Cook County Hospital following 
an attempted suicide by self-inflicted knife wound in 
February 1955.  

The Board cannot adjudicate this claim based on an incomplete 
record.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) 
(the statutory duty to assist requires VA to obtain all 
pertinent medical records which have been called to its 
attention by the veteran and the evidence of record).  In 
addition, the veteran claims that his hypertension and 
myocardial infarction are related to his claimed depression 
and nervous breakdown so that these records must be obtained, 
if available, prior to appellant review of the three issues 
on appeal.


Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.   The RO should contact the 
veteran and obtain from him the 
authorization necessary to obtain 
treatment records from Cook County 
Hospital in North Chicago, Illinois.  
The veteran should also be 
specifically asked to submit any 
pertinent information or evidence 
that he may have in his possession 
which has not been secured 
previously.  

2.  The RO should attempt to obtain 
and associate with the claims file 
any medical records from Cook County 
Hospital pertaining to a February 
1955 hospitalization resulting from 
his alleged suicide attempt in 
February 1955.  Of specific interest 
is any psychiatric diagnosis made at 
that time and any complaints or 
findings referable to cardiovascular 
disease.   

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



 
 
 
 

